                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

UNITED STATES OF AMERICA                              )
                                                      )       Case No. 1:16-cr-00019-002
v.                                                    )
                                                      )       Judges Mattice/Steger
AMY LEE RAMOS-COLLAZO                                 )

                                MEMORANDUM AND ORDER

       AMY LEE RAMOS-COLLAZO (“Defendant”) came before the Court for an initial
appearance on June 21, 2019, in accordance with Rule 32.1 of the Federal Rules of Criminal
Procedure on the Petition for Warrant for Offender Under Supervision (“Petition”)[Doc. 199].

        After being sworn in due form of law, Defendant was informed of her privilege against
self-incrimination under the 5th Amendment and her right to counsel under the 6th Amendment to
the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that she
qualified for the appointment of an attorney to represent her at government expense. Consequently,
the Court APPOINTED attorney Paul Bergmann to represent Defendant.

       Defendant was furnished with a copy of the Petition, and had an opportunity to review that
document with her attorney. The Court determined that Defendant was able to read and understand
the Petition with the assistance of her counsel. In addition, AUSA Frank Clark explained to
Defendant the specific charges contained in the Petition. Defendant acknowledged she understood
the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. After conferring with her counsel, Defendant
waived the preliminary hearing and detention hearing.

        The Court finds that probable cause exists to demonstrate that Defendant has committed
violations of her conditions of supervised release, and that Defendant has not carried the burden
of establishing by clear and convincing evidence that she will not flee or pose a danger to any other
person or to the community. Consequently, the Court GRANTED the Government’s oral motion
to detain Defendant pending disposition of the Petition or further Order of this Court.



                                                 1
It is, therefore, ORDERED that:

   1. Counsel for Defendant and the Government shall confer and make best
      efforts to submit to United States District Judge Mattice a proposed Agreed
      Order with respect to an appropriate disposition of the Petition for Warrant
      for Offender Under Supervision.

   2. In the event counsel are unable to reach agreement with respect to an
      appropriate disposition of the Petition for Warrant for Offender Under
      Supervision, they shall request a hearing before United States District Judge
      Mattice.

   3. The Government’s motion that Defendant be DETAINED WITHOUT
      BAIL pending further Order of this Court is GRANTED.

ENTER.


                                     /s/ Christopher H. Steger
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
